                 Case 4:21-cr-00047-RSB-CLR Document 11 Filed 04/12/21 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
                                             SAVANNAH DIVISION

                                                    CLERK’S MINUTES

CASE NO.: 4:21cr47                                                 DATE: 04/12/2021
UNITED STATES OF AMERICA                                           TIME: 10:02 - 10:08 AM
v.                                                                 LOCATION:       6DYDQQDK
ERIC T. NAKAMURA

Judge: Christopher L. Ray, US Magistrate Judge                     Courtroom Deputy: Molly Davenport
Court Reporter: FTR-SAV                                            Interpreter/Law Clerk:
Probation Officer: Lauren McDaniel                                 Security: CSO Bill/USMS Gerry
Attorney(s) for Government: Darron Hubbard
Attorney(s) for Defendant:

PROCEEDINGS:             INITIAL APPEARANCE/ARRAIGNMENT
         Defendant advised of rights DQGWKHJRYHUQPHQW VGLVFORVXUHREOLJDWLRQV
         Defendant advised of charges and penalties
         Defendant qualifies for court appointed counsel
         Not guilty plea entered
         Defendant’s pretrial motions due within _____ days; Government response due 14 days thereafter.
         Government moves for detention:
                 Defendant requests 5 days to prepare for detention hearing
                 Government requests 3 days to prepare for detention hearing
                 Defendant waives detention hearing at this time
                 Detention hearing scheduled for:
                 Detention hearing held.
         Defendant released on an Appearance Bond
         Defendant released with supervision
         Defendant detained pending a detention hearing
         Defendant detained pending trial
         Defendant remanded to the custody of the US Marshal
     $'',7,21$/&200(176
     Defendant failed to appear.

     AUSA Hubbard advised the Court that they were told by the defendant's spouse that the defendant is in Coastal Harbor
     in Savannah.

     ORAL MOTION for a warrant to be issued for the defendant's arrest upon completion of medical treatment. IT IS
     ORDERED that a warrant be issued and the USMS is instructed to allow the defendant to complete any and all
     in-patient therapy prior to his arrest.
